                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ISMAEL VALDEZ,                                     Case No. 21-cv-02594-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     SANTA CRUZ COUNTY JAIL, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On or about April 9, 2021, Plaintiff filed this pro se civil rights action pursuant to 42

                                  14   U.S.C. § 1983. ECF No. 1. That same day, the Clerk of the Court informed Plaintiff that this

                                  15   action was deficient because he had not submitted his prisoner trust account statement and a

                                  16   Certificate of Funds in Prisoner’s Account, both of which are required to complete the in forma

                                  17   pauperis application. ECF No. 7. Plaintiff was instructed to respond within twenty-eight days of

                                  18   the date of the order. Id. The deadline has passed, and Plaintiff has not submitted the required

                                  19   documents, or otherwise communicated with the Court. The Court therefore DISMISSES this

                                  20   action without prejudice. Because this dismissal is without prejudice, Plaintiff may move to

                                  21   reopen the action. Any such motion must contain either the full filing fee or a complete in forma

                                  22   pauperis application, i.e. the correct in forma pauperis application accompanied by both a prisoner

                                  23   trust account statement and a Certificate of Funds in Prisoner’s Account.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 24, 2021
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
